Citation Nr: 0812496	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-07 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent prior to July 15, 2006 for the veteran's service-
connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1968 to 
June 1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for PTSD and assigned 
a 70 percent disability rating.  A notice of disagreement was 
received in October 2002.  The Board remanded this issue in 
September 2004 and June 2005 for the issuance of a statement 
of the case, which was done in February 2006.  The veteran 
submitted a substantive appeal perfecting his appeal in March 
2006.  

The Board notes that the veteran filed an initial substantive 
appeal in March 2006 requesting a Board hearing.  However, he 
subsequently filed another substantive appeal that same month 
indicating that he did not desire a hearing before the Board.  

By rating decision in December 2006, the RO increased the 
PTSD rating to 100 percent, effective July 15, 2006.  Thus, 
as this is the maximum allowable rating for this disability, 
this decision was a full grant of the benefits sought on 
appeal from July 15, 2006.  However, as the 100 percent 
rating was not awarded throughout the entire appeal period, 
the issue of whether an initial rating in excess of 70 
percent for the veteran's service-connected PTSD prior to 
July 15, 2006 remains in appellate status.  Where there is no 
clearly expressed intent to limit the appeal to entitlement 
to a specified disability rating, the RO and Board are 
required to consider entitlement to all available ratings for 
that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  

Additional VA treatment records from July 2006 to February 
2007 were associated with the claims file after the last 
supplemental statement of the case in February 2007.  
However, as these records do not address the veteran's PTSD 
symptoms and are from the period during which the veteran's 
PTSD has a total 100 percent rating, this evidence is not 
pertinent to the issue on appeal and thus, waiver of RO 
consideration of this evidence is not necessary.  38 C.F.R. 
§ 20.1304(c).   

The issues of entitlement to increased ratings for the 
veteran's service-connected diabetes, scars of the lower 
extremities, scars of the face, muscle loss of the right 
thigh, severe incomplete paralysis of the left sciatic nerve, 
muscle herniation of the right calf, traumatic arthritis of 
the hips, and traumatic arthritis of the knees as well as 
service connection for hypertension were also remanded by the 
Board for issuance of a statement of the case.  The February 
2006 statement of the case also addressed these issues, and 
the veteran's March 2006 substantive appeal perfected all of 
these issues with the exception of diabetes and scars on the 
face.  The RO issued a supplemental statement of the case in 
October 2006 with respect to all these issues.  

Further, the issue of special monthly compensation based on 
the need for regular aid and attendance or being housebound 
was previously before the Board in May 2000, September 2001, 
July 2003, September 2004 and June 2005.  The December 2006 
rating decision granted special monthly compensation based on 
housebound criteria, effective July 15, 2006.  However, as 
special monthly compensation based on the need of regular aid 
and attendance is a greater award, this allowance was not a 
grant of the full benefits sought on appeal, and the issue of 
special monthly compensation based on the need of regular aid 
and attendance was at that point still in appellate status.  

However, in a December 2006 statement, the veteran clearly 
stated that he was clarifying his appeal and only wished to 
appeal the issue of an increased evaluation for his service-
connected PTSD.  Thus, the veteran withdrew his appeal of the 
remaining issues.  However, in a January 2007 report of 
contact, the veteran requested to reopen his appeal on these 
issues.  Subsequently, in February 2007, the RO sent a letter 
to the veteran notifying him that a request for reinstatement 
of the appeal of the issues that had been withdrawn must be 
received in writing within the remaining appeal period, in 
other words within 60 days of the issuance of the most recent 
supplemental statement of the case.  Thus, as of January 18, 
2007, the date of the report of contact, there was no 
remaining appeal period with respect to these issues.  In 
other words, the report of contact was not timely in order to 
reinstate these issues.  In sum, in light of the veteran's 
December 2006 withdrawal of his appeal with respect to these 
issues, there remains no allegation of error of fact or of 
law for appellate consideration.  See  38 C.F.R. § 20.204.  
Therefore, the only issue here before the Board for 
adjudication is entitlement to an initial rating in excess of 
70 percent for PTSD prior to July 15, 2006.

In the January 2007 report of contact as well as a February 
2007 statement, the veteran appeared to raise issues 
concerning sleep impairment and bowel problems.  Thus, these 
issues are referred back to the RO for any necessary action.  


FINDING OF FACT

Prior to July 15, 2006, the veteran's service-connected PTSD 
was manifested by intrusive thoughts, sleep impairment with 
nightmares, anxiety, depression, hypervigilance, periodic 
suicidal ideation, avoidance and severely impaired social 
adaptability and interaction with others; but was not 
productive of total occupational and social impairment.


CONCLUSION OF LAW

Prior to July 15, 2006, the criteria for the assignment of an 
initial disability evaluation in excess of 70 percent for the 
veteran's service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Initially, the Board notes that since the issue in this case 
(entitlement to assignment of a higher initial rating) is a 
downstream issue from that of service connection (for which a 
VCAA letter was duly sent in July 2001), another VCAA notice 
is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It 
appears that the United States Court of Appeals for Veterans 
Claims (Court) has also determined that the statutory scheme 
does not require another VCAA notice letter in a case such as 
this where the veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).   
Nevertheless, the record shows that in a June 2006 VCAA 
letter, the appellant was informed of the information and 
evidence necessary to warrant entitlement to an increased 
rating.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the June 2006 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 2, to submit any evidence in his 
possession that pertains to his claim.  The Board concludes 
that the requirements of 38 C.F.R.  § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  

The Court decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the veteran in July 2001, which was prior to 
the October 2001 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  The Board recognizes that the subsequent June 
2006 VCAA notice was provided after the initial decision.  
However, the deficiency in the timing of this notice was 
remedied by readjudication of the issue on appeal in 
subsequent supplemental statements of the case.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, the June 2006 VCAA 
letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal. 

At this point the Board acknowledges the decision of the 
Court in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) which 
noted that for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vasquez-Flores.  The present appeal involves the issue of a 
higher initial rating, not a claim for an increased rating.  
A review of the record shows that the RO, in connection with 
the veteran's original service connection claim provided the 
veteran with adequate VCAA notice in the July 2001 letter 
prior to the October 2001 adjudication of the claim which 
granted service connection.  In Dingess v. Nicholson, 19 
Vet.App. 473, 490-491 (2006), the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A.  5103(a) (West 2002), notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 
1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 
Vet.App. 112, 116-117 (2007).  In line with the reasoning set 
forth in these judicial decisions, it appears that the notice 
requirements addressed by the Court in Vasquez-Flores, supra, 
do not apply to initial rating claims such as the one now on 
appeal to the Board. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records and a VA examination report.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded a VA examination in October 2001.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants an initial 
disability rating in excess of 70 percent prior to July 15, 
2006.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran was afforded an initial VA examination in October 
2001.  The veteran exhibited a sense of foreshortened future.  
He reported problems with his memory and had to have his 
girlfriend pay his bills because he would forget what he had 
and had not paid.  He stated that he saw images of Viet Cong 
in his house at night when he was alone.  He indicated that 
he had insomnia and night sweats.  He slept approximately 
four hours per night, and had nightmares on a daily basis.  
He stated that he had problems with irritability and he was 
periodically suicidal and had homicidal thoughts when angry.  
He also stated that he had physical fights with his wife 
prior to her leaving him.  He reported intrusive thoughts of 
combat, hypervigilance and an exaggerated startle response.  
He had problems with road rage and indicated that he had no 
friends.  The veteran isolated himself and indicated a sense 
of estrangement from others as well as difficulty trusting.  
He was employed at multiple positions due to the fact that he 
frequently lost his temper.  He avoided military movies and 
crowds.  The veteran last worked in March 1999 when he lost 
his job due to his temper.  The veteran had been married for 
28 years until his wife left him because he woke up and 
wanted to fight her.  He currently had a girlfriend for about 
three years, but they did not live together.  He indicated 
that his children do not visit him because they were afraid 
as he had become upset easily and yelled at them when they 
were younger.  The veteran reported drinking approximately 
four cups of wine a day.  He drank in the morning in order to 
go out when he was nervous.  

On mental status examination, the veteran was cooperative, 
oriented and alert.  He appeared anxious and was ringing his 
hands.  The veteran's speech was slow and halting, but he 
made intermittent good eye contact.  His affect was anxious, 
and he became tearful when he talked about his experiences in 
Vietnam.  His thought processes were logical and goal 
directed without evidence of looseness of associations.  He 
denied hallucinations and delusions.  He was able to register 
three objects and recalled two of three objects after five 
minutes even with prompts. However, he was unable to spell 
world or house.  When the veteran attempted to spell his last 
name backwards, he left out two letters.  However, he was 
able to spell his first name backwards.  He performed the 
simple calculation of 100 minus 57 and responded 42 instead 
of 43.  He was able to relate significant past personal 
information.  He demonstrated a capacity for abstract 
reasoning and his judgment to a hypothetic situation was 
good.  He reported periodic suicidal ideation with the last 
suicidal ideation being about a year ago.  He reported 
homicidal ideation when angry.  The GAF score assigned was 
42. 

The examiner noted that the veteran reported problems with 
insomnia, nightmares, intrusive thoughts, anxiety, 
depression, irritability, periodic suicidal ideation, 
hypervigilance, exaggerated startle response, road rage, 
desire to isolate, sense of estrangement from others, 
difficulty with trusting, survivor guilt and avoidance.  The 
examiner opined that the veteran's social adaptability and 
interactions with others was severely impaired due to his 
problems with irritability, depression, sense of estrangement 
from others and desire to isolate.  His flexibility, 
adaptability, and efficiency in an industrial environment 
were totally impaired.  The examiner estimated that the 
veteran's level of disability was in the severe to total 
range.  

As it appears that the claims file was reviewed by the 
examiner and the examination report sets forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examination to be sufficient for rating 
purposes.  

VA treatment records have also been associated with the 
claims file and are summarized below.  The records showed 
that the veteran attended anger management group therapy 
sessions.  February 2004 treatment records showed that the 
veteran complained of nervousness, social isolation, 
increased irritability and poor, interrupted sleep.  However, 
the veteran was alert, fully oriented, neatly dressed with 
good grooming and hygiene.  There was no apparent disorder of 
thought content or form.  He denied hallucinations.  There 
was no suicidal or homicidal ideation present.  The veteran 
had normal speech and affect was appropriate to mood and 
subject.  Insight and judgment were unimpaired.  An April 
2004 treatment record showed the veteran reported nightmares 
and generally avoided being around people.  A June 2004 
record again showed normal speech and no hallucinations or 
suicidal/homicidal ideation present.  July 2004 records 
showed that the veteran continued to complain of nightmares, 
flashbacks, and sleep impairment.  His mood was anxious and 
his affect was constricted.  However, his speech was normal 
and there was no suicidal or homicidal ideation.  Further, he 
was well-groomed and, importantly, no hallucinations were 
reported.  

Significantly an August 2004 treatment showed that the 
veteran was fully oriented, neatly dressed, very well groomed 
with normal speech.  He was not psychotic, suicidal or 
homicidal.  A February 2005 record showed that the veteran 
wanted to continue with another PTSD group and that he had 
achieved better control of his anger.  Remaining VA treatment 
records continued to show that the veteran was well groomed 
with normal speech and though processes.  He reported no 
hallucinations or suicidal/homicidal ideation.  However, an 
October 2005 record showed that the veteran indicated that he 
was having explosive anger outbursts and PTSD symptoms.  A 
follow up December 2005 treatment record showed that the 
veteran's judgment and insight were mildly impaired, but he 
still reported no suicidal/homicidal ideation.  He had 
nightmares, but no frank hallucinosis.  His mood was euthymic 
with mildly constricted affect.  A February 2006 treatment 
record showed that the veteran reported severe nightly 
nightmares and depression as well as problems with his 
current wife.  However, the veteran was still well-groomed, 
exhibited rational thought content and normal speech, and 
showed no signs of hallucinations or suicidal/homicidal 
ideation.  However, an addendum record showed that the 
veteran did admit to some suicidal ideation, but no current 
plan.  Follow up treatment records continued to show that 
although the veteran reported depression, poor sleep, 
thoughts of suicide without no plans or intent and anger 
issues, he was still well-groomed, had normal speech, good 
thought processes, and no hallucinations or homicidal 
ideation.  

The veteran was afforded another VA examination in July 2006.  
Based on the symptoms found during this examination, as 
previously noted, the RO awarded the veteran a 100 percent 
disability rating from the date of this examination.  

Nevertheless, based on the medical evidence of record prior 
to the July 2006 VA examination, the preponderance of the 
evidence is against a finding of total occupational and 
social impairment to warrant a disability rating of 100 
percent.  Although the October 2001 VA examination showed 
severe impairment and the assigned GAF score of 42 reflected 
serious symptoms, the veteran did not exhibit the majority of 
the symptoms outlined in the criteria for a 100 percent 
rating.  In other words, the veteran's symptoms during this 
time period more nearly approximate to the criteria for a 70 
percent rating.  For instance, the medical evidence of record 
clearly showed that the veteran did not have persistent 
delusions or hallucinations, or grossly inappropriate 
behavior.  Further, even though the VA examination and a 
couple of the VA treatment records showed some thoughts of 
suicide, there is no medical evidence of persistent danger to 
hurting self or others.  Significantly, the veteran has 
indicated that he had no intent or plan.  Further, the 
October 2001 VA examination and VA treatment records always 
showed that the veteran was well-groomed.  In sum, the 
veteran was able to maintain minimal personal hygiene.  He 
was consistently alert and oriented to place and person.  The 
medical evidence does not show any finding of gross 
impairment of thought processes or communication.  Further, 
although there was some report of memory loss at the October 
2001 VA examination, there was no medical finding that the 
veteran's memory loss was to such an extent that the veteran 
did not remember names of close relatives, his own occupation 
or his own name.  

Further, the GAF score of 42 is indicative of serious 
symptoms such as suicidal ideation or obsessional rituals, 
which are criteria under the current 70 percent rating.  In 
other words, the GAF score assigned at the October 2001 VA 
examination reflected the 70 percent rating criteria.  The 
Board recognizes that the October 2001 VA examiner reported 
that the veteran's flexibility, adaptability and efficiency 
in an industrial environment were totally impaired.  During 
the entire appeal period, the veteran was receiving a total 
disability rating based on individual unemployability which 
reflected his level of occupational impairment.  
Nevertheless, the veteran did not demonstrate that he met the 
schedular requirements for a 100 percent rating by 
demonstrating such symptoms as gross impairment in thought 
process or communication, persistent delusion or 
hallucination, grossly inappropriate behavior, persistent 
danger to hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation or own name.  The October 2001 VA examination and 
the VA treatment records do not find any of these symptoms.  
In sum, the degree of PTSD impairment prior to July 15, 2006, 
is adequately contemplated by the current 70 percent rating.  

In conclusion, based on the analysis above, a preponderance 
of the evidence is against an initial rating in excess of 70 
percent prior to July 15, 2006 for the service-connected 
PTSD.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).  

The potential application of an extraschedular evaluation has 
also been considered; however, the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  The veteran 
has not demonstrated marked interference with employment or 
frequent hospitalizations so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).




ORDER

An initial rating in excess of 70 percent prior to July 15, 
2006 is not warranted for the veteran's service-connected 
PTSD.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


